Title: Littleton W. Tazewell to Thomas Jefferson, 3 July 1810
From: Tazewell, Littleton W.
To: Jefferson, Thomas


            
              Sir;
               
                     Norfolk 
                     July 3. 1810.
            
              A very severe illness by which I was long confined to my bed, from whence I only arose to witness the unexpected death of one of my children, must be my apology for not replying more early to your letter of the 5th Ulto which was duly received—
            Your entries relative to the date and amount of your four bonds to Mr Welch are perfectly correct, correspondg precisely with the Bonds themselves: but you have omitted to give yourself a credit for a sum in addition to the three sums of $1,000 each, which you have stated to have been paid by you, at the respective periods set forth in your letter, in part of these bonds—I
			 know nothing of this payment my self, as it occurred
			 antecedently to the period when I had any thing to do with Mr Welch’s business; but I find a credit indorsed on one of the Bonds in the handwriting of Mr Wickham, by which it appears that he received from Mr Eppes, on the 29h day of May 1797, the sum of $120., in part of that bond; which sum the indorsement further shews, was sent by Mr Wickham to Mr Waller, the then agent for Mr Welch, by me; and Mr Wallers account shews with Mr Welch shews the receipt of that sum—Unless therefore Mr Wickham has made some mistake in crediting your bond with a payment designed to be applied to Mr Eppes’s, which you know Sir was given in part of the same debt, you are now justly entitled to a credit for this further sum. Not supposing it probable that an error of this kind would be
			 committed, by one so correct as I know that gentleman to be in matters of this kind, I have drawn out a statement of the balance which will be due on these bonds on the 15th 
                     20th Inst, in which I have passed this payment to your credit—I beg leave to inclose you a copy of this statement for your examination—.
            While making out this statement, when I percieved the low rate of Interest which these bonds still bear, as also the proportionately large amount of Interest now due, upon which of course no Interest is accruing to the Creditor, it occur’d to me as an act of justice which I owed to my 
                  principal Constituent, to propose to you to cancel the old bonds formerly given, and to execute a new obligation, dated the 15th Inst, for the agregate amount of principal and Interest which will then be due—By this means the Creditor will be entitled to receive the current rate of Interest now allowed by our Laws, and will moreover be entitled to receive Interest upon the Interest which has now for several years been due to him, than which nothing surely can be more equitable, for the forbearance of a Creditor to collect his debt when due, ought not in any case to operate to his disadvantage, more especially when (as in your case) that forbearance has been induced by the request of the Debtor himself—.
            Not doubting that you will readily accede to a proposal so reasonable in itself as this, I have only to add, that if you will forward to me a new bond, dated the 15th 
                     20th Inst, for the amount of the principal & Interest which will then be due upon the old Bonds, according to the statement inclosed, (provided the calculations in that statement are found to be correct, as I believe they are) I will immediately transmit to you all four of the old bonds—Or if you prefer it, & will inclose the new bond so to be executed to any person in whom you have confidence in Richmond, I will immediately transmit the old bonds to him, 
                  the same person, so soon as I shall be apprized of his being in possession of the new one; for the purpose of having the latter exchanged for the former—In preparing this new bond you may make it payable
			 either to Mr Welch or myself at your election, for at present he stands indebted to me nearly to the amount of this proposed bond, and if it shall be made payable to me, I shall of course immediately remit
			 him the difference between the balance due me and your bond.
            I don’t know that you will gain any thing by this exchange of Creditors, for altho’ Mr Welch be exceedingly desirous of closing his transactions in this Country, (of which there are now but very few unsettled) yet I am sure he feels a 
                     no disposition to embarrass you by pressing for the payment of his debt—He like myself will patiently wait for the period when your convenience will permit you to discharge this debt, assured as
			 both of us are, that when that period shall arrive, you will make its payment without further application—One thing I should observe however, in case the debt is made mine, I shall expect the
			 punctual payment of the Interest annually as it accrues.
            I hope Sir you will do me the favour to let me hear from you upon this subject ere long.
            
              With very great respect I remain your mo: obdt servt
              
                  
               Littn: W Tazewell
            
          